Citation Nr: 1716830	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-11 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction (ED).

2.  Entitlement to service connection for diabetes mellitus (claimed as a result of herbicide exposure).

3.  Entitlement to service connection for peripheral neuropathy of the feet, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for a heart disorder, to include a cardiac infarction (claimed as a result of herbicide exposure).

6.  Entitlement to service connection for a skin disorder, to include a rash on the feet, but not pilonidal cysts of the right deltoid, left thigh, and the buttocks (claimed as a result of herbicide exposure).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1971 to September 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

These claims were previously before the Board in January 2015, at which time it was remanded for additional development.  That development having been completed, these claims are once again before the Board.

While on Remand, the RO granted the Veteran service connection for pilonidal cysts of the right deltoid, left thigh, and the buttocks in an October 2016 rating decision.  However, it continued to deny the Veteran's skin claim to the extent that it included other conditions, namely cutaneous cysts, it found were not related to military service.  As such, the Board finds that, to the extent that the Veteran's original claim for skin disorder, to include a rash on the feet, is not wholly encompassed by the grant of service connection for pilonidal cysts of the right deltoid, left thigh, and the buttocks, the claim remains active.  Therefore, the Board has determined that the inquiry is thus limited the scope of whether the Veteran's skin disorder, to include a rash on the feet, but not pilonidal cysts of the right deltoid, left thigh, and the buttocks, was caused or aggravated by military service.  As such, the caption on the title page has been amended to reflect these findings.

The issues of entitlement to service connection for erectile dysfunction and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for erectile dysfunction in June 2004.  In a May 2005 rating decision, the RO denied service connection.  The Veteran was notified of this decision on June 2, 2005.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized June 2, 2006.

2.  The evidence added to the record since the final May 2005 rating decision is not cumulative or redundant of the evidence of record on file at the time and raises a reasonable possibility of substantiating the claim of entitlement to service connection for erectile dysfunction.

3.  Resolving all doubt in the Veteran's favor, the Board concedes that the Veteran had exposure to herbicides during his service in the Gulf of Tonkin off the coast of Vietnam; he is currently diagnosed with diabetes mellitus type II.

4.  The probative medical evidence of record does not reveal that the Veteran has any diagnosed disability manifested by peripheral neuropathy of the bilateral lower extremities.

5.  The probative medical evidence of record does not reveal that the Veteran has any diagnosed heart disability.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision that denied the Veteran's claim of entitlement to service connection for erectile dysfunction is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for erectile dysfunction.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for diabetes due to herbicide exposure are met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for service connection for peripheral neuropathy of the feet, to include as secondary to diabetes mellitus or due to herbicide exposure are not met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

5.  The criteria for service connection for a heart disorder, to include a cardiac infarction, to include as due to herbicide exposure are not met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters dated in May 2009, June 2009, and July 2009.  These letters amply apprised the Veteran of the information and evidence needed to prevail on his claims for service connection.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006). 

For the issues of new and material evidence for erectile dysfunction and service connection for diabetes mellitus type II, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue resolved in this decision is of record.  The Veteran's service treatment records, VA medical records, and private medical records have been obtained.  In a memorandum in October 2011 the RO made a formal finding of unavailability of his service personnel records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran has not been afforded an etiological opinion on whether the claimed bilateral lower extremity peripheral neuropathy or heart condition are directly related to service; however, the Board finds that such is not necessary in the instant case.  Specifically, there is no competent and/or credible medical and/or lay evidence showing that the Veteran actually has a current disability in this regard, as discussed in further detail below.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The United States Court of Appeals for Veterans Claims (Court) has held that VA is not required to provide a medical examination when there is not credible evidence of a current disability.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues on appeal has been met.

In sum, the Veteran was provided with a meaningful opportunity to participate in the development of the claim decided below, and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim resolved in this decision, and no further assistance is required.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

A review of the claims file shows that there has been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

New and Material

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). 

Service connection may be established for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected condition proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected condition.  38 C.F.R. § 3.310(a)-(b).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Certain chronic diseases, such as peripheral neuropathy or cardiovascular disabilities, may be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

With chronic diseases shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the disease entity is established, there is no requirement of an evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that as an alternative to the nexus requirement, service connection for a chronic disease listed under 3.309(a) may be established through a showing of continuity of symptomatology since service).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such  service as shown by his service record, the official history of each organization in which he served, his treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Erectile Dysfunction

The Veteran filed a claim for service connection for erectile dysfunction in June 2004 that was denied in a May 2005 rating decision.  The evidence at the time of the adjudication of the Veteran's claim in the May 2005 rating decision consisted of the Veteran's statements, indicating that he was exposed to Agent Orange while serving off the coast of Vietnam; service treatment records, which did not reveal any treatment or diagnoses for any erectile dysfunction; and current treatment records showing treatment for erectile dysfunction since 2002.  The May 2005 rating decision denied that claim on the basis that there was no showing of any in-service incurrence, to include any presumed exposure to Agent Orange during military service.  The Veteran was notified of the decision on June 2, 2005.  He had until June 2, 2006 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until April 2009, almost 3 years after the deadline.  Therefore, the May 2005 rating decision became final. 

Since the May 2005 rating decision was finalized, the Veteran has submitted additional statements, to include indications that he transported Marines from his ship to the shore of Vietnam while stationed aboard the USS Bradley in the Gulf of Tonkin.  Additionally, deck logs for the USS Bradley for 1972 and 1973, during which time the Veteran was assigned to the vessel, were obtained and showed that the ship was involved in activities during combat consistent with the Veteran's descriptions of his duties.  These statements and deck logs are new because they had not been previously considered.  They are also material because they address the issue of the existence of in-service Agent Orange exposure as well as the potential for a nexus via the Veteran's indications of a relationship and the United States Court of Appeals for the Federal Circuit's (Federal Circuit) holding in Combee v. Brown, 34 F.2d 1039, 1041-42 (Fed. Cir. 1994) with regard to consideration of direct service connection based upon Agent Orange exposure when the presumption is not for application, as is the case presently because erectile dysfunction is not a presumptive condition.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for erectile dysfunction is reopened.  The grant of the Veteran's appeal in this matter is limited to the issue of the claim to reopen, whereas the issue on the merits is further discussed in the Remand portion below.

Diabetes Mellitus Type II

The Veteran contends that his diabetes mellitus is the result of his military service.  In particular, the Veteran contends that he was exposed to Agent Orange while stationed aboard the USS Bradley in the Gulf of Tonkin off the coast of Vietnam on or around 1973.  In particular, the Veteran has consistently claimed that he was responsible for transporting Marines from the USS Bradley to the shore of Vietnam near Point Allison on several occasions during combat.  The Veteran has indicated that he had contact with the landmass of Vietnam at this time.

In a memorandum in October 2011 the RO made a formal finding of unavailability of service personnel records.  However, a copy of the Veteran's DD 214 was available and reviewed accordingly.  The DD 214 indicated that the Veteran's military occupational specialty (MOS) was a water transportation specialist.  Additionally, it was shown that the Veteran's last duty assignment was aboard the USS Bradley and that he had been serving on Sea Service for 2 years and 9 months.  Although it is not noted if the Veteran served aboard any other vessels during his service, his Sea Service, when subtracted from the effective date of his DD 214, would indicate that he began service aboard the USS Bradley at the earliest in January 1973.  This would be consistent with the Veteran's contentions regarding the timeframe of his Sea Service.

A review of the 1973 Deck Logs for the USS Bradley revealed that from January 1, 1973 to January 9, 1973 the vessel was located at North Yankee Station in the Gulf of Tonkin, off the coast of Vietnam.  From January 9, 1973 to January 12, 1973, the vessel was on the gunline at Point Allison for both day and nighttime missions in which it engaged in combat.

A review of the Veteran's service treatment records was absent for any discussion of treatment, symptoms, or diagnoses of diabetes mellitus type II.

A review of the Veteran's outpatient treatment records shows that he was diagnosed with diabetes mellitus in the early 2000's, and has been treated for it since that time.

A Veteran who is exposed to Agent Orange or other herbicides during service and develops certain diseases, such as diabetes mellitus type II, will be service-connected for such disorder.  38 C.F.R. § 3.309(e)(2016).  In this case, the medical evidence shows that the Veteran has been diagnosed with diabetes mellitus type II since the early 2000's.  Accordingly, if exposure to herbicides is established service connection would be warranted.

The Veteran relates, and service personnel records establish, that he had the MOS of a water transportation specialist and was assigned to the USS Bradley during January 1973 while it was stationed right off the coast of Vietnam at Point Allison for combat operations.  Although the Veteran's personnel records do not detail his specific day to day duties, he has indicated that his MOS required him to transport Marines aboard the USS Bradley to the shoreline, at which point he would disembark and make contact with the landmass.

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii) , 3.309(e) (2016).

Diabetes mellitus type II will be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014) and 38 C.F.R. § 3.307(d) (2016) are also satisfied.

Accordingly, the law provides that for claims based on the chronic effects of exposure to Agent Orange, presumptive service connection may be established for certain diseases, including diabetes mellitus type II, as specified above.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). 

Here, the Veteran has provided competent and credible evidence via his statements describing his duties.  Service personnel records reflect his service as a water transportation specialist, and deck logs that show combat operations for his vessel during the time period in which Agent Orange would have been sprayed on the landmass of Vietnam.  The Veteran's statements in this regard are found to be credible because he has remained consistent in his description of his activities in coming into contact with the landmass of Vietnam.  Additionally, such descriptions are consistent with the timing and circumstances shown in the 1973 deck logs and his DD 214.  There has been no evidence presented that rebuts the Veteran's contentions that such activities took place.  Therefore, resolving any reasonable doubt in the Veteran's favor, the Board concedes that the Veteran was exposed to Agent Orange during his service off the coast of Vietnam in 1973.

Upon the establishment of a proper nexus for the Veteran's current diabetes mellitus type II to his conceded in-service Agent Orange exposure, service connection for diabetes mellitus type II is granted.  See 38 C.F.R. § 3.309(e).

Peripheral Neuropathy and Heart

The Veteran contends that he currently suffers from peripheral neuropathy, related to his diabetes mellitus type II, and a heart disability, related to in-service Agent Orange exposure.

At the outset it is noted that the Veteran is currently service-connected for diabetes mellitus type II and has conceded Agent Orange exposure.

A review of the Veteran's service treatment records does not reveal any discussion of complaints or treatment for peripheral neuropathy or any heart disability.  Moreover, the record does not show any early-onset peripheral neuropathy or ischemic heart disease that would be presumptively related to herbicide exposure in service.  See 38 C.F.R. § 3.309.  

A review of the Veteran's post-service outpatient treatment records does not does not reveal any discussion of complaints or treatment for peripheral neuropathy, to include within the context of diabetes mellitus type II.  A November 2006 echocardiogram revealed a normal sinus rhythm and a possible lateral infarction.  However, no diagnosed heart disability was ever rendered as a result of this finding or any subsequent heart findings.  Rather, treatment records both before and after that echocardiogram have shown the Veteran's heart to be within normal limits with no diagnosed disability.

Having reviewed the complete record, the Board finds that service connection for peripheral neuropathy and/or a heart disability is not warranted, as there is no evidence of any current disability.  Specifically, there have been no abnormal neurological findings in the bilateral lower extremities, to include any assessments of diabetic neuropathy, as well as normal heart findings with the exception of one indication of a lateral infarction that was never confirmed with any diagnosis.  Notably, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Veteran in this case has not submitted any competent medical evidence contrary to the findings cited above.  In the absence of proof of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225. 

Because the Veteran does not have any demonstrated peripheral neuropathy or heart disability, he does not meet the requisite first element of his service connection claims.  His claims fail on this basis and as such there is no duty to get a medical nexus opinion since he has no current disability for VA purposes.

Based on the foregoing reasons and bases, service connection for peripheral neuropathy and a heart disability is not warranted. 

For the foregoing reasons and bases, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for peripheral neuropathy and a heart disability.  The benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) (2016).  Thus, the claims must be denied.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for erectile dysfunction is reopened.

Entitlement to service connection for diabetes mellitus (claimed as a result of herbicide exposure) is granted subject to the laws that govern the payment of monetary benefits.
 
Entitlement to service connection for peripheral neuropathy of the feet, to include as secondary to diabetes mellitus, is denied.

Entitlement to service connection for a heart disorder, to include a cardiac infarction (claimed as a result of herbicide exposure), is denied.


REMAND

Erectile Dysfunction

The Board finds that an opinion is needed regarding the Veteran's service connection claim for erectile dysfunction.  The record shows the Veteran has a diagnosis of erectile dysfunction, but there is no opinion of record addressing its etiology.  The Board has awarded service connection for diabetes mellitus above, and there is a potential link showing a relationship between the two, a medical opinion would be helpful.  Additionally, the examiner is asked to provide an opinion as to whether his erectile dysfunction is related to his exposure to herbicides in service.  


Skin

The Veteran was provided with a VA examination for his claimed skin condition in March 2016.  Upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed a pilonidal cyst of the right deltoid, left thigh, and the buttocks.  The VA examiner opined that these conditions were as least as likely as not related to the corresponding skin conditions that the Veteran had suffered in military service.  The examiner indicated that the Veteran's skin complaints included cutaneous cysts on other parts of the body.  However, the examiner opined that these cysts were not related to military service as they were "common."  The examiner did not provide any further rationale as to how the cysts commonality necessarily precluded a relationship to the cysts experienced in military service.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board finds that the Veteran's claims file should be returned to the March 2016 VA examiner for an addendum opinion, as the opinion provided was not supported by a sufficient rationale.  Namely, the Board finds that the VA examiner failed to adequately explain how the commonality of the Veteran's cutaneous cysts would show why they were unrelated to the cysts or skin problems experienced during military service.  As such, a thorough explanation of this finding must be provided, to include citations to relevant medical authority where appropriate.

The VA examiner should also address whether his current skin disability, other than pilonidal cysts of the right deltoid, left thigh, and the buttocks, was caused or aggravated by conceded Agent Orange exposure in military service.  A complete rationale, to include citations to relevant medical authority where appropriate, must be provided.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA and private treatment records and associate them with the electronic file.  

2. The Veteran's claims file should be returned to the examiner who conducted the March 2016 VA skin examination in order to obtain an addendum opinion regarding the etiology of the skin disability, other than pilonidal cysts of the right deltoid, left thigh, and the buttocks, but to include cutaneous cysts and a foot rash.  If the original examiner is unavailable, another appropriate examiner should be asked to provide the requested opinions. 

It is left to the examiner's discretion whether to reexamine the Veteran.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current skin disability, other than pilonidal cysts of the right deltoid, left thigh, and the buttocks, but to include cutaneous cysts and a foot rash, had its onset in service, or is otherwise the result of a disease or injury in service.

In particular, the examiner must fully explain why the fact that the commonality of cutaneous cysts would preclude a finding of a relationship to the Veteran's skin disabilities and cysts in military service.

Additionally, the examiner must consider whether the Veteran's conceded Agent Orange exposure in military service may have caused or aggravated the Veteran's current skin disability, other than pilonidal cysts of the right deltoid, left thigh, and the buttocks, but to include cutaneous cysts and a foot rash.

The examiner should provide a rationale for all opinions.

3. Forward the Veteran's claims file to an appropriate examiner to provide an opinion as to the etiology of his erectile dysfunction.  The electronic claims file should be made available to the examiner for review, and the examiner should note that it has been reviewed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current erectile dysfunction had its onset in service, or is otherwise the result of a disease or injury in service; or was caused or aggravated by his service-connected diabetes mellitus.

In particular, the examiner must consider whether the Veteran's conceded Agent Orange exposure in military service may have caused or aggravated his current erectile dysfunction.

The examiner should provide a rationale for all opinions.

4. After completing the above action, and any other development, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


